Citation Nr: 0333440	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  02-20 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for anxiety disorder, 
depression, and obsessive-compulsive disorder.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




REMAND

The veteran's active military service included periods from 
February 1972 to February 1976, and from June 1979 to May 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating 
decision.  

The Board observes that the veteran's representative has 
raised the issue of entitlement to service connection for a 
deviated nasal septum.  Inasmuch as that issue was not raised 
in the veteran's May 2002 claim, nor addressed in the rating 
decision or statement of the case, it has not been developed 
for appellate review.  Thus, the matter is referred to the RO 
for appropriate disposition.  (The RO should consider a 1976 
rating decision that addressed that issue.)

The Board notes that although the service medical records for 
the first period of service appear in the claims file, there 
are no service medical records from the second period of 
service.  Further, it is not evident from the claims file 
that these records were requested.  Given that the second 
period of service ended with an honorable discharge due to 
unsuitability by reason of a personality disorder, the 
service medical records to include the mental health records 
may include evidence helpful to the veteran's claim.  

In addition, the Board observes that the evidence in the 
claims file suggests that there are outstanding treatment 
records pertinent to the claim.  In particular, a January 
2002 progress note sets out a history of the veteran having 
been hospitalized in August 2001 (the VA examination report 
dated in July 2002 indicates the veteran reported this to 
have been in September 2001) and at Mary Lanning Hospital in 
Hastings for the last two weeks.  A progress note dated later 
that month notes the veteran's report of a 20 to 30-year 
history of major depression.  The veteran related that he was 
admitted in December 2000 for similar problems of major 
depression, anxiety, and obsessive-compulsive disorder.  A 
progress note dated in February 2002 notes that the veteran 
was referred to the Knoxville VAMC-NHCU.  A June 2002 
progress note reflects that medical records were reviewed, 


including a discharge summary obtained from the Richard Young 
Hospital in December 1997.  This note suggests that there are 
reports reflecting treatment in January 1998, February 1998, 
September 1999, February 2000, and June 2001.  Lastly, the VA 
examination report dated in July 2002 reports a referral from 
the St. Francis emergency room to the Richard Young Hospital.  
The Board notes that VA medical records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Considering this, 
and VA's duty to assist obligations, attempts should be made 
to obtain these records. 

Since this matter must be remanded, the RO should evaluate 
whether additional development is needed to satisfy the 
notification requirements under the Veterans Claims 
Assistance Act of 2000.  Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The Board notes 
that the RO sent the veteran a letter dated in June 2002 
explaining what evidence was needed to establish service 
connection, asking for information as to any records that the 
veteran thought might help his claim, indicating where to 
send that evidence, and relating how VA would help the 
veteran obtain the evidence.  The RO asked the veteran to 
provide the information within 60 days and noted that if the 
information was received within one year the veteran might be 
able to get paid from the date of the claim.  

A United States Court of Appeals for the Federal Circuit 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit reached a 
conclusion similar to that in Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a § 5103 notice was misleading 
and detrimental to claimants whose claims were prematurely 
denied short of the statutory one-year period provided for 
response.  Thus, in issuing notices under 38 U.S.C.A. 
§ 5103(a) the RO should ensure that the statutory one-year 
period is permitted for response.  The RO should take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a notice for additional evidence under 38 U.S.C.A. 
§ 5103(a).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are met.  The RO should 
also see that the statutory provisions of 
the VCAA and implementing regulations found 
at 38 C.F.R. § 3.159 are followed, with the 
exception of the 30-day time limit 
provision set forth in 38 C.F.R. § 3.159 
(b)(1) (2003).  See Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003); Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003); and 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).   

2.  The RO should attempt to secure the 
veteran's service medical records for the 
second period of service and associate 
these records with the claims file.

3.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who have treated the 
veteran for anxiety, depression, or 
obsessive-compulsive disorder since 
separation from service in 1976.  After 
securing the necessary release(s), the RO 
should attempt to obtain records from 
each provider identified.  In particular, 
the RO should attempt to obtain VA 
records of treatment at Knoxville from 
August 2001 to the present, records of 
treatment from Mary Lanning Hospital in 
Hastings in January 2002, from Richard 
Young Hospital in December 1997, January 
1998, February 1998, September 1999, 
February 2000, and June 2001, and from 
the St. Francis emergency room.  

4.  After all of the above development 
has been completed, the RO should again 
review the record, including the newly 
obtained evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

After giving the veteran an opportunity to respond to the 
SSOC and after expiration of the period for response as set 
forth in 38 U.S.C.A. § 5103(b) (West 2002), the case should 
be returned to the Board.  (The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

